EXHIBIT 99.1 NATIONAL COAL CORP. REPORTS FOURTH QUARTER AND YEAR END 2009 RESULTS - 2009 revenues from continuing operations totaled approximately $88.0 million, up 35.2% from $65.1million in - Tons of coal sold during 2009 increased approximately 20% to 1.2 million tons, up from 1.0 million tons sold during the year-ago period - 2009 net loss from continuing operations decreased 30.5% from $25.5 million in 2008 to $17.7 million in 2009, and adjusted EBITDA for the year increased to $0.1 million, from ($6.9) million in - Revenues for fourth quarter 2009 totaled approximately $23.3 million, up 71.1% from $13.6 million in the fourth quarter - Production from continuing operations decreased 17.7% from 1.0million tons in 2008 to 0.8 million tons in Knoxville, Tenn. – (March 31, 2010) – National Coal Corp. (Nasdaq: NCOC), a Central and Southern Appalachian coal producer, reports that for the year ended December 31, 2009, it achieved total revenues from continuing operations of $88.0 million based primarily on the sale of 1.2 million tons of coal.In the same prior-year period, National Coal generated revenues from continuing operations of $65.1 million based primarily on the sale of 1.0 million tons of coal. For the three months ended December 31, 2009, total revenues from continuing operations of $23.3 million were based primarily on the sale of 0.3 million tons of coal at an average net sales price of $74.74 per ton. Revenues from continuing operations for the same period in 2008 totaled $13.6 million and were based primarily on the sale of approximately 0.2 million tons of coal at an average net sales price of $75.00 per ton. The Company had a net loss for the quarter of $4.3 million versus a net loss of $7.9 million in the year-ago quarter. For the twelve months ended December 31, 2009, National Coal reports a net loss from continuing operations of $17.7 million or $0.52 per diluted share compared to a net loss of $25.5 million or $0.83 per diluted share for the twelve months ended December 31, 2008. During 2009, the Company’s continuing operations produced 0.8 million tons of coal and sold 1.2 million tons of coal; this compares to 1.0 million tons produced and 1.0 million tons sold during 2008. Also for the year ended December 31, 2009, National Coal had an Adjusted Earnings Before Interest, Taxes, and Depreciation and Amortization (“Adjusted EBITDA”) of $0.1 million, compared to an Adjusted EBITDA of ($6.9) million for the year ended December 31, Liquidity At December 31, 2009, the Company had cash and cash equivalents of approximately $1.2 million and negative working capital of approximately $54.8 million. Cash flows provided by (used in) continuing operations were approximately $38,000, $(9.6) million and $(9.1) million for the years ended December 31, 2009, 2008 and 2007, respectively. During the first quarter of 2010, National Coal experienced a significant reduction in cash receipts following the suspension of coal shipments to a major customer due to freezing weather in the Southeastern United States, the resulting impact on cash has been financed primarily by the Company’s vendors, resulting in a significant increase in accounts payable since the beginning of the year.The deterioration in National Coal’s financial position has caused Centaurus Energy Master Fund, LP, the lender under the Company’s short-term revolving credit facility and the holder of $30.3 million (or 72.1%) of its 10.5% Notes due 2010, to assert that National Coal is insolvent, which assertion the Company disputes. The Company nonetheless is in default under its $5 million short-term revolving credit agreement as of the date of this report.Under the terms of this facility, the annual financial statements that we file with the SEC must be reported on without a “going concern” qualification from our independent certified public accountants.
